On June 12, 2013, the Defendant was sentenced for Count I: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, to Montana State Prison for a period of Ten (10) years; Count II: Theft, a felony, in violation of Section 45-6-301(l)(c), MCA, to Montana State Prison for a period of Ten (10) years, with all of that time suspended, upon conditions set forth in the Judgment and Commitment; Count III: Driving While License is Suspended/Revoked, a misdemeanor, in violation of Section 61-5-212, MCA, to Lewis and Clark County Jail for a period of Six (6) months, with all of that time suspended but Two (2) days, upon conditions set forth in the Judgment and Commitment; Count IV: Driving or in Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol and/or Drugs, a misdemeanor, in violation of Section 61-8-401, MCA, to the Lewis and Clark County Jail for a period of Six (6) months, with all of that time suspended, except twenty-four hours, upon conditions set forth in the Judgment and Commitment. The sentences imposed for Counts I, III and IV shall run concurrently with each other. The sentence imposed for Count II shall rim consecutively to the sentence imposed for Count I; and other terms and conditions given in the Judgment and Commitment on June 12, 2013.
*100DATED this 12th day of December, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented Pro se. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7 th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.